Citation Nr: 0807262	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  00-13 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
prior to May 16, 2003, in excess of 20 percent for the period 
May 16, 2003 to October 25, 2006, and in excess of 40 percent 
on and after October 26, 2006, for lumbar myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1998 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran's claim 
for service connection for lumbar myositis and assigned a 10 
percent initial rating and denied service connection for 
disabilities of the hips, knees and legs, and left arm.  

These issues were originally presented to the Board in 
October 2001, at which time they were remanded for additional 
development.  In April 2006, the Board denied the veteran's 
claims for entitlement to service connection for disabilities 
of the hips, knees and legs, and left arm, and remanded the 
veteran's claim for entitlement to an initial disability 
rating in excess of 10 percent for lumbar myositis.  The RO 
subsequently granted the veteran a 20 percent disability 
rating for lumbar myositis from May 16, 2003, and a 40 
percent disability rating for lumbar myositis from October 
20, 2006.  The issue has been rephrased to reflect staged-
ratings as granted by the RO on the title page.  Inasmuch as 
this does not represent the highest possible benefit, this 
issue remains in appellate status.  AB v. Brown, 6 Vet. App. 
35, 38 (1993).  The appeal has now been returned to the Board 
for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, for an increased-compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.    Further, 
if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).

This case must be remanded again to comply with the Board's 
December 2005 remand instructions.  See Stegall v. West, 11 
Vet. App. 268 (1998).

During the course of this appeal, the diagnostic criteria for 
the evaluation of spinal disabilities were modified.  See 68 
Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-43).  Effective September 23, 
2002, VA also revised the criteria for evaluating 
intervertebral disc syndrome.  See 67 Fed. Reg. 54345- 54349 
(Aug. 22, 2002).  When a law or regulation changes while an 
appeal is pending, the version most favorable to the claimant 
applies, absent legislative intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997). Revised statutory 
or regulatory provisions, however, may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 
2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998). 

The April 2006 remand included instructions to provide the 
veteran with a copy of the revised rating criteria for spinal 
disorders and to adjudicate of her claim under such criteria.  
In a September 2007 supplemental statement of the case 
(SSOC), the AOJ adjudicated the claim under the appropriate 
criteria and granted increased ratings for the veteran's 
service-connected lumbar myostis.  However, the SSOC did not 
contain the rating criteria as instructed.  As such, this 
claim must be remanded in order to provide the veteran with 
an SSOC containing all versions of the spinal regulations 
that have been in effect over the appeals period.  It is 
necessary that the veteran and her representative be apprised 
of those regulations in order to ensure that the veteran's 
due process rights are not violated.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2007) and 
38 C.F.R. § 3.159 (2007).  In particular, 
VA must send the appellant a corrective 
notice pursuant to the decision reached 
in Vazquez-Flores, supra, that explains 
(1) that she can submit medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life, (2) 
generally, the criteria necessary for 
entitlement to a higher disability 
rating, (3) that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (4) types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization.  The claims 
file must include documentation that the 
AOJ has complied with VA's duties to 
notify and assist a claimant.

2.  After completion of the above, and 
after the veteran has been given time to 
respond to the notification, the AOJ 
should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, to include consideration of both 
the former and current schedular 
criteria.  The veteran should be afforded 
an opportunity to respond before the case 
is returned to the Board for further 
review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until she receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and her 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



